In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00172-CV

CHRISTOPHER TIMOTHY SHERMAN,                  §   On Appeal from the 30th District
Appellant                                         Court

                                              §   of Wichita County (189,894-B(A))
V.
                                              §   July 14, 2022

MOLLIE MARIE SHERMAN, Appellee                §   Opinion by Justice Wallach

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete all awards

of spousal maintenance. It is ordered that the judgment of the trial court is affirmed

as modified.

      It is further ordered that appellee Mollie Marie Sherman shall pay all costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach